--------------------------------------------------------------------------------

(U.S. ACCREDITED SUBSCRIBERS ONLY)

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE AND HAVE BEEN ISSUED IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS.

ARKANOVA ENERGY CORPORATION

PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT
SHARES

INSTRUCTIONS TO PURCHASER

THIS SUBSCRIPTION FORM is for use by United States accredited investors.

1.

REVIEW the entire subscription form.

    2.

COMPLETE the information on page 2 of this Subscription Agreement.

    3.

COMPLETE the U.S. Accredited Investor Status Certificate the begins on page 4 to
this Subscription Agreement (the “Certificate”).

    4.

RETURN this Subscription Agreement together with the subscription proceeds paid
by certified cheque or bank draft to Arkanova Energy Corporation at 305 Camp
Craft Road, Suite 525, Austin, TX 78746 Attention: Reginald Denny, CFO. The
subscription proceeds may also be wired to Arkanova Energy Corporation pursuant
to wiring instructions that will be provided to the Subscriber upon request.

    5.

All other information must be filled in where appropriate.


--------------------------------------------------------------------------------

This is Page 2 of 13 pages of a subscription agreement and related appendices,
schedules and forms. Collectively, these pages together are referred to as the
“Subscription Agreement”.

PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT

TO:      Arkanova Energy Corporation (the “Issuer”), of 305 Camp Craft Road,
Suite 525, Austin, TX 78746.

Subject and pursuant to the terms set out in the Terms on page 3, the General
Provisions on pages 5 to 12, and the other schedules and appendices attached
which are hereby incorporated by reference, the undersigned subscriber
(“Subscriber”) hereby irrevocably subscribes for, and on Closing will purchase
from the Issuer, the following securities at the following price:

1,000,000 Common Shares of the Issuer (each, a “Share”) US$0.10 per Share for a
total purchase price of US$100,000   The Subscriber or the Beneficial Purchaser
owns, directly or indirectly, the following securities of the Issuer:
______________________________________________________________________________________________
[Check if applicable] The Subscriber or the Beneficial Purchaser is [  ] an
insider of the Issuer.

The Subscriber directs the Issuer to issue, register and deliver the
certificates representing the Shares as follows:

REGISTRATION INSTRUCTIONS   DELIVERY INSTRUCTIONS       Pierre Mulacek     Name
to appear on certificate   Name and account reference, if applicable            
Account reference if applicable   Contact name             Address   Address    
            Telephone Number


EXECUTED by the Subscriber this day of December, 2012. By executing this
Subscription Agreement, the Subscriber certifies that the Subscriber and any
beneficial purchaser for whom the Subscriber is acting are resident in the
jurisdiction shown as the “Address of Subscriber” or “Address of Beneficial
Purchaser”, respectively.


                       EXECUTION BY SUBSCRIBER:   DETAILS OF BENEFICIAL
PURCHASER X   (IF NOT THE SAME AS SUBSCRIBER) Signature of individual (if
Subscriber is an individual)           Authorized signatory (if Subscriber is
not an individual)   Name of Beneficial Purchaser (please print) Pierre Mulacek
    Name of Subscriber (please print)   Address of Beneficial Purchaser
(residence)       Name of authorized signatory (please print)   Telephone Number
of Beneficial Purchaser       Address of Subscriber   E-mail address of
Beneficial Purchaser       Telephone Number of Subscriber   Accepted this day of
_______________, 2012     ARKANOVA ENERGY CORPORATION E-mail address of
Subscriber   Per:       Social Security/Tax I.D. No. of Subscriber   Authorized
Signatory



By signing this acceptance, the Issuer agrees to be bound by the Terms on pages
3 to 4, the General Provisions on pages 5 to 12, and the other schedules and
appendices incorporated by reference. If funds are delivered to the Issuer’s
lawyers, they are authorized to immediately release the funds to the Issuer.

--------------------------------------------------------------------------------

Page 3 of 13

TERMS

Reference date of this Subscription
Agreement

December ____, 2012 (the “Agreement Date”).

The Offering

The Issuer Arkanova Energy Corporation (the “Issuer”).     Issue Price US$0.10
per Share     Offering There is no minimum or maximum offering.     Selling
Jurisdictions The United States or offshore (the “Selling Jurisdictions”).    
Exemptions The offering will be made in accordance with the following
exemptions:


  (a)

the Accredited Investor exemption as provided by Regulation D promulgated under
the 1933 Act; and

        (b)

such other exemptions as may be available the securities laws of the Selling
Jurisdictions.


Resale restrictions and legends

The Subscriber acknowledges that any resale of any of the Shares will be subject
to resale restrictions contained in the securities legislation applicable to the
Subscriber or proposed transferee. The Subscriber acknowledges that none of the
Shares have been registered under the 1933 Act or the securities laws of any
state of the United States. The Securities may not be offered or sold in the
United States unless registered in accordance with federal securities laws and
all applicable state securities laws or exemptions from such registration
requirements are available.

 

 



The Subscriber acknowledges that the certificates representing the Shares will
bear the following legends:

 

 

 

“THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE AND HAVE BEEN ISSUED IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS.”

 

 



The Subscriber and any Beneficial Purchaser are advised to consult with their
own legal counsel or advisors to determine the resale restrictions that may be
applicable to them.

 

 



Closing Date

Payment for, and delivery of the Shares, is scheduled to occur on such date as
determined by the Company in its sole discretion (the “Closing Date”).

The Issuer

Jurisdiction of organization

The Issuer is incorporated under the laws of the State of Nevada.

 



Commissions with Jurisdiction Over the Issuer

The “Commissions with Jurisdiction Over the Issuer” is the SEC.

 



Securities Legislation Applicable to the Issuer

The “Securities Legislation Applicable to the Issuer” is the 1933 Act (as
defined herein), U.S. Securities Exchange Act of 1934.

End of Terms

--------------------------------------------------------------------------------

Page 4 of 13

U.S. ACCREDITED INVESTOR STATUS CERTIFICATE

Capitalized terms not specifically defined in this certificate have the meaning
ascribed to them in the Subscription Agreement to which this certificate is
attached. In this certificate, dollar amounts are stated in U.S. dollars.

The Subscriber hereby represents, warrants and certifies to the Issuer, as an
integral part of the attached Subscription Agreement, that he, she or it is and
at Closing will be correctly and in all respects described by the category or
categories set forth directly next to which the Subscriber has marked below:

[   ] (1)

a natural person whose individual net worth, or joint net worth with that
person’s spouse, at the date of this certificate exceeds $1,000,000, excluding
the value of the primary residence of such person(s) and the related amount of
indebtedness secured by the primary residence up to its fair market value;

      [   ] (2)

a natural person who had an individual income in excess of $200,000 in each of
the two most recent years or joint income with that person’s spouse in excess of
$300,000 in each of those years and has a reasonable expectation of reaching the
same income level in the current year;

      [   ] (3)

an organization described in Section 501(c)(3) of the Internal Revenue Code
(United States), a corporation, a Massachusetts or similar business trust or
partnership, not formed for the specific purpose of acquiring the Securities,
with total assets in excess of $5,000,000;

      [X] (4)

a director or executive officer of the Issuer,

      [   ] (5)

a trust with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the Shares, whose purchase is directed by a sophisticated
person as described in Rule 506(b)(2)(ii) under the 1933 Act; or

      [   ] (6)

an entity in which all of the equity owners satisfy the requirements of one or
more of the foregoing categories.

Dated December _____, 2012.

  X   Signature of individual (if Subscriber is an individual)          
Authorized signatory (if Subscriber is not an individual)       Pierre Mulacek  
Name of Subscriber (please print)           Name of authorized signatory (please
print)


--------------------------------------------------------------------------------

Page 5 of 13

GENERAL PROVISIONS

1.          DEFINITIONS

1.1        In the Subscription Agreement (including the first (cover) page, the
Terms on page 3, the General Provisions on pages 5 to 12 and the other schedules
and appendices incorporated by reference), the following words have the
following meanings unless otherwise indicated:

  (a)

“1933 Act” means the United States Securities Act of 1933, as amended;

        (b)

“Applicable Legislation” means the Securities Legislation Applicable to the
Issuer (as defined on page 3) and all legislation incorporated in the definition
of this term in other parts of the Subscription Agreement, together with the
regulations and rules made and promulgated under that legislation and all
administrative policy statements, blanket orders and rulings, notices and other
administrative directions issued by the Commissions;

        (c)

“Beneficial Purchaser” means a person for whom the Subscriber is acting in
purchasing the Shares who will be the beneficial owner of the Securities within
the meaning attributed to it by Rule 13d-3 adopted by the SEC under the 1934
Act;

        (d)

“Closing” means the completion of the sale and purchase of the Shares;

        (e)

“Closing Date” has the meaning assigned in the Terms;

        (f)

“Commissions” means the Commissions with Jurisdiction over the Issuer (as
defined on page 4) and the securities commissions incorporated in the definition
of this term in other parts of the Subscription Agreement;

        (g)

“General Provisions” means those portions of the Subscription Agreement headed
“General Provisions” and contained on pages 5 to 12;

        (h)

“Private Placement” means the offering of the Securities on the terms and
conditions of this Subscription Agreement;

        (i)

“Securities” means the Shares as defined in the Terms;

        (j)

“Subscription Agreement” means the first (cover) page, the Terms on page 3, the
General Provisions on pages 5 to 12 and the other schedules and appendices
incorporated by reference; and

        (k)

“Terms” means those portions of the Subscription Agreement headed “Terms” and
contained on page 3.

1.2        In the Subscription Agreement, the following terms have the meanings
defined in Regulation S of the 1933 Act (“Regulation S”): “Directed Selling
Efforts”, “Foreign Issuer”, “Substantial U.S. Market Interest”, “U.S. Person”
and “United States”.

1.3        In the Subscription Agreement, unless otherwise specified, currencies
are indicated in US dollars.

1.4        In the Subscription Agreement, other words and phrases that are
capitalized have the meanings assigned to them in the body hereof.

--------------------------------------------------------------------------------

Page 6 of 13

2.          ACKNOWLEDGEMENTS, REPRESENTATIONS AND WARRANTIES OF SUBSCRIBER

2.1        Acknowledgements concerning Offering

The Subscriber acknowledges (on its own behalf and, if applicable, on behalf of
each Beneficial Purchaser for whom the Subscriber is contracting hereunder)
that:

  (a)

the Securities have not been registered under the 1933 Act, or under any state
securities or “blue sky” laws of any state of the United States, and are being
offered only in a transaction not involving any public offering within the
meaning of the 1933 Act, and, unless so registered, may not be offered or sold
in the United States or to U.S. Persons, except pursuant to an effective
registration statement under the 1933 Act, or pursuant to an exemption from, or
in a transaction not subject to, the registration requirements of the 1933 Act,
and in each case only in accordance with Applicable Legislation;

        (b)

the Issuer will refuse to register any transfer of the Securities not made in
accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the 1933 Act or pursuant to an available exemption
from, or in a transaction not subject to, the registration requirements of the
1933 Act;

        (c)

the Subscriber and the Subscriber’s advisor(s) have had a reasonable opportunity
to ask questions of and receive answers from the Issuer regarding the Offering,
and to obtain additional information, to the extent possessed or obtainable
without unreasonable effort or expense, necessary to verify the accuracy of the
information contained in the public information which has been filed by the
Issuer with the U.S. Securities and Exchange Commission, or any business plan,
corporate profile or any other document provided to the Subscriber;

        (d)

the books and records of the Issuer are available upon reasonable notice for
inspection, subject to certain confidentiality restrictions, by the Subscriber
during reasonable business hours at its principal place of business and that all
documents, records and books pertaining to this Offering have been made
available for inspection by the Subscriber, the Subscriber’s attorney and/or
advisor(s);

        (e)

by execution hereof the Subscriber has waived the need for the Issuer to
communicate its acceptance of the purchase of the Securities pursuant to this
Subscription Agreement;

        (f)

the Issuer is entitled to rely on the representations and warranties and the
statements and answers of the Subscriber contained in this Subscription
Agreement and in the Certificate, and the Subscriber will hold harmless the
Issuer from any loss or damage it may suffer as a result of the Subscriber’s
failure to correctly complete this Subscription Agreement or the Certificate;

        (g)

the Subscriber shall indemnify and hold harmless the Issuer and, where
applicable, its respective directors, officers, employees, agents, advisors and
shareholders from and against any and all loss, liability, claim, damage and
expense whatsoever (including, but not limited to, any and all fees, costs and
expenses whatsoever reasonably incurred in investigating, preparing or defending
against any claim, lawsuit, administrative proceeding or investigation whether
commenced or threatened) arising out of or based upon any representation or
warranty of the Subscriber contained herein, the Certificate or in any other
document furnished by the Subscriber to the Issuer in connection herewith, being
untrue in any material respect or any breach or failure by the Subscriber to
comply with any covenant or agreement made by the Subscriber to the Issuer in
connection therewith;

        (h)

the issuance and sale of the Securities to the Subscriber will not be completed
if it would be unlawful or if, in the discretion of the Issuer acting
reasonably, it is not in the best interests of the Issuer;


--------------------------------------------------------------------------------

Page 7 of 13

  (i)

the Subscriber has been advised to consult its own legal, tax and other advisors
with respect to the merits and risks of an investment in the Securities and with
respect to applicable resale restrictions and it is solely responsible (and the
Issuer is not in any way responsible) for compliance with applicable resale
restrictions;

        (j)

the Securities are not listed on any stock exchange or automated dealer
quotation system and no representation has been made to the Subscriber that any
of the Securities will become listed on any stock exchange or automated dealer
quotation system, except that currently certain market makers make market in
shares of common stock of the Issuer on the Financial Industry Regulatory
Authority’s OTC Bulletin Board;

        (k)

neither the Commissions or similar regulatory authority has reviewed or passed
on the merits of the Securities;

        (l)

no documents in connection with this Offering have been reviewed by the SEC or
any state securities administrators;

        (m)

there is no government or other insurance covering any of the Securities; and

        (n)

this Subscription Agreement is not enforceable by the Subscriber unless it has
been accepted by the Issuer, and the Subscriber acknowledges and agrees that the
Issuer reserves the right to reject any subscription for any reason.

2.2        Representations by the Subscriber

The Subscriber represents and warrants to (on its own behalf and, if applicable,
on behalf of the Beneficial Purchaser from whom the Subscriber is contracting
hereunder) the Issuer that, as at the Agreement Date and at the Closing:

  (a)

the Subscriber and any Beneficial Purchaser are U.S. Persons;

        (b)

the Subscriber has received and carefully read this Subscription Agreement;

        (c)

the Subscriber has the legal capacity and competence to enter into and execute
this Subscription Agreement and to take all actions required pursuant hereto
and, if the Subscriber is an entity, it is duly incorporated or organized and
validly subsisting under the laws of its jurisdiction of incorporation or
organization and all necessary approvals by its directors, shareholders and
others have been obtained to authorize execution and performance of this
Subscription Agreement on behalf of the Subscriber;

        (d)

the Subscriber understands and acknowledges that the Securities have not been
registered under the 1933 Act or any state securities laws and that the sale of
the Shares contemplated hereby is being made to a limited number of U.S.
Accredited Investors in transactions not requiring registration under the 1933
Act; accordingly the Securities are “restricted securities” within the meaning
of Rule 144(a)(3) under the 1933 Act;

        (e)

the Subscriber acknowledges that the Issuer has not registered the offer and
sale to the Subscriber of the Securities under the 1933 Act and the Subscriber
acknowledges that there may be substantial restrictions on the transferability
of, and that it may not be possible to liquidate its investment readily in, the
Shares;

        (f)

the Subscriber is a U.S. Accredited Investor and acknowledges that it is
acquiring the Shares as an investment for its own account or for the account of
a U.S. Accredited Investor as to which it exercises sole investment discretion
and not with a view to any resale, distribution or other disposition of the
Shares in violation of the federal or state securities laws of the United States
and the Subscriber has concurrently executed and delivered the Certificate;


--------------------------------------------------------------------------------

Page 8 of 13

  (g)

the Subscriber will only offer, sell or otherwise transfer the Securities
pursuant to an effective registration statement under the 1933 Act or pursuant
to an exemption from the registration requirements imposed by the 1933 Act and
in compliance with applicable state Securities Laws (and, in each case where
there is no effective registration statement, only if an opinion of counsel of
recognized standing reasonably satisfactory to the Issuer has been provided to
the Issuer to that effect, if applicable);

        (h)

the Subscriber acknowledges and agrees that the Securities will be “restricted
securities” within the meaning of Rule 144(a)(3) under the 1933 Act and will
remain “restricted securities” notwithstanding any resale within or outside the
United States unless the sale is completed pursuant to an effective registration
statement under the 1933 Act or is made in compliance with the exemption from
registration provided by Rule 144 promulgated under the 1933 Act;

        (i)

the Subscriber understands and agrees that there may be material tax
consequences to it of an acquisition, holding or disposition of the Securities.
The Issuer gives no opinion and makes no representation with respect to the tax
consequences under United States, state, local or foreign tax law of the
acquisition, holding or disposition of such securities, and the Subscriber
acknowledges that it is solely responsible for determining the tax consequences
of its investment;

        (j)

the Subscriber understands that none of the Shares may be sold or transferred in
the United States or to a U.S. Person unless an exemption is available from the
registration requirements of the 1933 Act and any other applicable Securities
Laws;

        (k)

the Subscriber understands that if it decides to offer, sell, pledge or
otherwise transfer the Shares, such securities may be offered, sold or otherwise
transferred only: (A) to the Issuer; (B) pursuant to an effective registration
statement under the 1933 Act, (C) in accordance with Rule 144 under the 1933
Act, if available, and in compliance with applicable state Securities Laws, (D)
in accordance with the provisions of Regulation S, if available, or (E) in a
transaction that does not otherwise require registration under the 1933 Act or
any other applicable Securities Laws and in the case of an offer or sale
pursuant to an exemption from the registration requirements of the 1933 Act, the
Issuer may require, as a condition of granting its consent, a legal opinion of a
firm reasonably acceptable to the Issuer confirming that the sale is not subject
to the registration requirements of the 1933 Act;

        (l)

the purchase of the Shares has not been made through or as a result of any
general solicitation or general advertising (as such terms are defined in Rule
502(c) of Regulation D), any press release, or any seminar or meeting whose
attendees have been invited by general solicitation or general advertising and
the distribution of the Shares has not been accompanied by any advertisement,
including, without limitation, in printed public media, radio, television or
telecommunications, including electronic display or as part of a general
solicitation

        (m)

the Subscriber and any Beneficial Purchaser are aware that an investment in the
Issuer is speculative and involves certain risks, including the possible loss of
the investment;

        (n)

the decision to execute this Subscription Agreement and purchase the Securities
agreed to be purchased hereunder has not been based upon any oral or written
representation as to fact or otherwise made by or on behalf of the Issuer and
such decision is based entirely upon a review of any public information which
has been filed by the Issuer with the U.S. Securities and Exchange Commission in
compliance, or intended compliance, with applicable securities legislation;


--------------------------------------------------------------------------------

Page 9 of 13

  (o)

the entering into of this Subscription Agreement and the transactions
contemplated hereby do not result in the violation of any of the terms and
provisions of any law applicable to, or, if applicable, the constating documents
of, the Subscriber, or of any agreement, written or oral, to which the
Subscriber may be a party or by which the Subscriber is or may be bound;

        (p)

the Subscriber has duly executed and delivered this Subscription Agreement and
it constitutes a valid and binding agreement of the Subscriber enforceable
against the Subscriber;

        (q)

the Subscriber and any Beneficial Purchaser have the requisite knowledge and
experience in financial and business matters as to be capable of evaluating the
merits and risks of the investment in the Securities and the Issuer, and the
Subscriber is providing evidence of such knowledge and experience in these
matters through the information requested in the Certificate;

        (r)

the Subscriber understands and agrees that the Issuer and others will rely upon
the truth and accuracy of the acknowledgements, representations and agreements
contained in this Subscription Agreement, and agrees that if any of such
acknowledgements, representations and agreements are no longer accurate or have
been breached, the Subscriber shall promptly notify the Issuer;

        (s)

all information contained in the Certificate is complete and accurate and may be
relied upon by the Issuer, and the Subscriber will notify the Issuer immediately
of any material change in any such information occurring prior to the closing of
the purchase of the Securities;

        (t)

the Subscriber is not an underwriter of, or dealer in, the shares of common
stock of the Issuer, nor is the Subscriber participating, pursuant to a
contractual agreement or otherwise, in the distribution of the Securities;

        (u)

the Subscriber understands and agrees that none of the Securities have been
registered under the 1933 Act, or under any state securities or “blue sky” laws
of any state of the United States, and, unless so registered, may not be offered
or sold in the United States or, directly or indirectly, to U.S. Persons except
in accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the 1933 Act, or pursuant to an exemption from, or
in a transaction not subject to, the registration requirements of the 1933 Act
and in each case only in accordance with applicable state securities laws;

        (v)

the Subscriber has made an independent examination and investigation of an
investment in the Securities and the Issuer and has depended on the advice of
its legal and financial advisors and agrees that the Issuer will not be
responsible in any way whatsoever for the Subscriber’s decision to invest in the
Securities of the Issuer;

        (w)

if the Subscriber is acquiring the Securities as a fiduciary or agent for one or
more investor accounts, the investor accounts for which the Subscriber acts as a
fiduciary or agent satisfy the definition of an “Accredited Investor”, as the
term is defined under Regulation D of the 1933 Act;

        (x)

if the Subscriber is acquiring the Securities as a fiduciary or agent for one or
more investor accounts, the Subscriber has sole investment discretion with
respect to each such account, and the Subscriber has full power to make the
foregoing acknowledgements, representations and agreements on behalf of such
account;

        (y)

the Subscriber (and, if applicable, others for whom it is contracting hereunder)
is not:


  (i)

a licensed broker or dealer in the United States,

        (ii)

an affiliate of a licensed broker or dealer in the United States,


--------------------------------------------------------------------------------

Page 10 of 13

  (iii)

acting as an underwriter (as that term is defined in Section 2(11) of the 1933
Act) in respect of the Shares, or

        (iv)

an affiliate of any person that is acting as an underwriter (as that term is
defined in Section 2(11) of the 1933 Act) in respect of the Shares; and


  (z)

no person has made to the Subscriber or any Beneficial Purchaser any written or
oral representations:

          (i)

that any person will resell or repurchase any of the Securities;

          (ii)

that any person will refund the purchase price of any of the Securities;

          (iii)

as to the future price or value of any of the Securities; or

          (iv)

that any of the Securities will be listed and posted for trading on any stock
exchange or automated dealer quotation system or that application has been made
to list and post any of the Securities of the Issuer on any stock exchange or
automated dealer quotation system.

2.3        Reliance, indemnity and notification of changes

The representations and warranties in the Subscription Agreement (including the
first (cover) page, the Terms on page 3, the General Provisions on pages 5 to 12
and the other schedules and appendices incorporated by reference) are made by
the Subscriber with the intent that they be relied upon by the Issuer in
determining its suitability as a purchaser of Securities, and the Subscriber
hereby agrees to indemnify the Issuer against all losses, claims, costs,
expenses and damages or liabilities which any of them may suffer or incur as a
result of reliance thereon. The Subscriber undertakes to notify the Issuer
immediately of any change in any representation, warranty or other information
relating to the Subscriber set forth in the Subscription Agreement (including
the first (cover) page, the Terms on page 3, the General Provisions on pages 5
to 12 and the other schedules and appendices incorporated by reference) which
takes place prior to the Closing.

2.4        Survival of representations and warranties

The representations and warranties contained in this Section will survive the
Closing.

3.          ACKNOWLEDGEMENT AND WAIVER

The Subscriber has acknowledged that the decision to acquire the Securities was
solely made on the basis of publicly available information. The Subscriber
hereby waives, to the fullest extent permitted by law, any rights of withdrawal,
rescission or compensation for damages to which the Subscriber might be entitled
in connection with the distribution of any of the Securities.

--------------------------------------------------------------------------------

Page 11 of 13

4.          COLLECTION OF PERSONAL INFORMATION

4.1        The Subscriber acknowledges and consents to the fact that the Issuer
is collecting the Subscriber’s personal information for the purpose of
fulfilling this Subscription Agreement and completing the offering. The
Subscriber’s personal information (and, if applicable, the personal information
of those on whose behalf the Subscriber is contracting hereunder) may be
disclosed by the Issuer to (a) stock exchanges or securities regulatory
authorities, (b) the Issuer’s registrar and transfer agent, and (c) any of the
other parties involved in the Offering, including legal counsel, and may be
included in record books in connection with the offering. By executing this
Subscription Agreement, the Subscriber is deemed to be consenting to the
foregoing collection, use and disclosure of the Subscriber’s personal
information (and, if applicable, the personal information of those on whose
behalf the Subscriber is contracting hereunder) and to the retention of such
personal information for as long as permitted or required by law or business
practice. Notwithstanding that the Subscriber may be purchasing Securities as
agent on behalf of an undisclosed principal, the Subscriber agrees to provide,
on request, particulars as to the identity of such undisclosed principal as may
be required by the Issuer in order to comply with the foregoing.

4.2        Furthermore, the Subscriber is hereby notified that the Issuer may
deliver to the SEC certain personal information pertaining to the Subscriber,
including such Subscriber’s full name, residential address and telephone number,
the number of shares or other securities of the Issuer owned by the Subscriber,
the number of Securities purchased by the Subscriber and the total purchase
price paid for such Securities, the prospectus exemption relied on by the Issuer
and the date of distribution of the Securities.

5.          ISSUER’S ACCEPTANCE

The Subscription Agreement, when executed by the Subscriber, and delivered to
the Issuer, will constitute a subscription for the Shares which will not be
binding on the Issuer until accepted by the Issuer by executing the Subscription
Agreement in the space provided on the face page(s) of the Subscription
Agreement and, notwithstanding the Agreement Date, if the Issuer accepts the
subscription by the Subscriber, the Subscription Agreement will be entered into
on the date of such execution by the Issuer.

6.          CLOSING

6.1        On or before the end of the business day before the Closing Date, the
Subscriber shall deliver to the Issuer or the Issuer’s lawyers the Subscription
Agreement and all applicable schedules and required forms, duly executed, and
wire payment in full for the total price of the Shares to be purchased by the
Subscriber to the Issuer’s lawyers pursuant to the wiring instruction provided
by the Issuer or the Issuer’s lawyers. After the funds are delivered to the
Issuer’s lawyers, those lawyers are authorized to immediately release the funds
to the Issuer.

6.2        At Closing, the Issuer will deliver to the Subscriber the
certificates representing the Shares purchased by the Subscriber registered in
the name of the Subscriber or its nominee, or as directed by the Subscriber.

6.3        Where the funds for the purchase of the Shares are delivered to the
Issuer’s lawyers, the Issuer is entitled to treat such funds as an interest free
loan to the Issuer until such time as the subscription for the Shares is
accepted and the certificates representing the Shares have been issued to the
Subscriber.

7.          LEGENDS

7.1        The Subscriber acknowledges that, in addition to the other legends
that may be required by Securities Laws, the certificates representing the
Shares will bear the following legend:

--------------------------------------------------------------------------------

Page 12 of 13

> > “THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE UNITED STATES SECURITIES
> > AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE AND HAVE
> > BEEN ISSUED IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE
> > SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), AND, ACCORDINGLY, MAY
> > NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
> > STATEMENT UNDER THE 1933 ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR
> > IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933
> > ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS.”

8.          MISCELLANEOUS

8.1        The Subscriber agrees to sell, assign or transfer the Securities only
in accordance with the requirements of applicable securities laws and any
legends placed on the Securities as contemplated by the Subscription Agreement.

8.2        The Subscriber hereby authorizes the Issuer to correct any minor
errors in, or complete any minor information missing from any part of the
Subscription Agreement and any other schedules, forms, certificates or documents
executed by the Subscriber and delivered to the Issuer in connection with the
Offering.

8.3        The Issuer will be entitled to rely on delivery by facsimile machine
or e-mail of an executed copy of this Subscription Agreement, and acceptance by
the Issuer of such facsimile or e-mail copy shall be equally effective to create
a valid and binding agreement between the Subscriber and the Issuer in
accordance with the terms hereof. If less than a complete copy of this
Subscription Agreement is delivered to the Issuer at Closing, the Issuer and its
counsel are entitled to assume that the Subscriber accepts and agrees to all of
the terms and conditions of the pages not delivered at Closing unaltered. This
Subscription Agreement may be executed in two or more counterparts, each of
which shall be deemed to be an original and all of which together shall
constitute one and the same Subscription Agreement.

8.4        Without limitation, this subscription and the transactions
contemplated by this Subscription Agreement are conditional upon and subject to
the Issuer’s having obtained such regulatory approval of this subscription and
the transactions contemplated by this Subscription Agreement as the Issuer
considers necessary.

8.5        This Subscription Agreement is not assignable or transferable by the
parties hereto without the express written consent of the other party to this
Subscription Agreement.

8.6        Time is of the essence of this Subscription Agreement.

8.7        Except as expressly provided in this Subscription Agreement and in
the agreements, instruments and other documents contemplated or provided for in
this Subscription Agreement, this Subscription Agreement contains the entire
agreement between the parties with respect to the Securities and there are no
other terms, conditions, representations or warranties whether expressed,
implied, oral or written, by statute, by common law, by the Issuer, or by anyone
else.

8.8        The parties to this Subscription Agreement may amend this
Subscription Agreement only in writing.

8.9        This Subscription Agreement enures to the benefit of and is binding
upon the parties to this Subscription Agreement and their successors and
permitted assigns.

8.10      A party to this Subscription Agreement will give all notices to or
other written communications with the other party to this Subscription Agreement
concerning this Subscription Agreement by hand or by registered mail addressed
to the address given on page 1.

8.11      This Subscription Agreement is to be read with all changes in gender
or number as required by the context.

--------------------------------------------------------------------------------

Page 13 of 13

8.12      This Subscription Agreement will be governed by and construed in
accordance with the internal laws of State of Nevada (without reference to its
rules governing the choice or conflict of laws).

End of General Provisions

End of Subscription Agreement

--------------------------------------------------------------------------------